Exhibit 10.3

 

MASSEY ENERGY COMPANY

 

Restricted Unit Agreement

 

             Restricted Units

 

THIS AGREEMENT dated as of the 14th day of November, 2005, between MASSEY ENERGY
COMPANY, a Delaware Corporation (the “Company”) and                             
(“Participant”) is made pursuant and subject to the provisions of the Massey
Energy Company 1999 Executive Performance Incentive Plan, as amended and
restated effective November 30, 2000 (the “Plan”), a copy of which is attached.
All terms used herein that are defined in the Plan have the same meaning given
them in the Plan.

 

1. Award of Stock. Pursuant to the Plan, the Company, on November 14, 2005 (the
“Date of Grant”), granted to Participant, subject to the terms and conditions of
the Plan and subject further to the terms and conditions herein set forth, an
award of              Stock Units, hereinafter described as “Restricted Units”.
The Restricted Units shall become earned and payable only in cash as more fully
set forth herein.

 

2. Restrictions. Except as provided in this Agreement, the Restricted Units are
nontransferable and are subject to a substantial risk of forfeiture.

 

3. Vesting. Subject to Paragraph 5 and except as provided in Paragraph 6 below,
the Participant’s interest in the Restricted Units shall become transferable and
nonforfeitable (“Vested”) with respect to one-fourth (25%) of the Restricted
Units on November 17, 2006, November 17, 2007, November 17, 2008 and
November 17, 2009.

 

4. Death or Disability. If Participant dies or becomes permanently and totally
disabled within the meaning of Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (the “Code”) (“Permanently and Totally Disabled”) while in the
employ of the Company or an Affiliate and prior to the forfeiture of the
Restricted Units under Paragraph 5, the Participant’s right to receive the
Restricted Units shall be fully Vested.

 

5. Forfeiture. Subject to Paragraph 6 below, all Restricted Units that are not
then Vested shall be forfeited if the Participant’s employment with the Company
and its Affiliates terminates for any reason other than on account of the
Participant’s death or becoming Permanently and Totally Disabled.

 

6. Change in Control. Notwithstanding any other provision of this Agreement,
Participant’s right to receive the Restricted Units shall be Vested if
Participant’s employment terminates within two years following a Change in
Control.



--------------------------------------------------------------------------------

7. Notice. Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

 

If to the Company:

      

By hand-delivery:

     By mail:

Massey Energy Company

     Massey Energy Company

Attention: General Counsel

     Attention: General Counsel

4 North Fourth Street

     P.O. Box 26765

Richmond, Virginia 23219

     Richmond, Virginia 23261

If to the Participant:

      

 

8. Confidentiality. Participant agrees that this Agreement and the receipt of
this award are conditioned upon the Participant not disclosing the terms of this
Agreement or the receipt of the Restricted Units to anyone other than
Participant’s spouse, confidential financial advisor, or senior management of
the Company prior to the date Participant is Vested in the Restricted Units. If
Participant discloses such information to any person other than those named in
the prior sentence, Participant agrees that this award will be forfeited.

 

9. No Right to Continued Employment. This Agreement does not confer upon the
Participant any right to continue in the employ of the Company or an Affiliate,
nor shall it interfere in any way with the right of the Company or an Affiliate
to terminate such employment at any time.

 

10. Change in Capital Structure. The terms of this Agreement shall be adjusted
as the Committee determines is equitably required in the event that (a) the
Company (i) effects one or more stock dividends, stock split-ups, subdivisions
or consolidations of shares or (ii) engages in a transaction to which
Section 424 of the Code applies or (b) there occurs any other event which, in
the judgment of the Committee, necessitates such action.

 

11. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

 

12. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

13. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

 

-2-



--------------------------------------------------------------------------------

14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

MASSEY ENERGY COMPANY By:  

 

--------------------------------------------------------------------------------

    Executive Vice President and Chief     Administrative Officer

 

--------------------------------------------------------------------------------

Participant

 

-3-